Citation Nr: 0319972	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  96-45 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis, 
conversion reaction with functional overlay related to low 
back pain, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from August 1974 to April 
1976.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.  

In February 1998, the Board remanded the case back to the RO 
for additional development.  Thereafter, the Board denied the 
veteran's claim in a February 1999 decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2001 Order, the Court 
vacated the Board's decision and remanded the matter back to 
the Board to adjudicate the claim under the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106- 475, § 3(a), 
114 Stat. 2096, 2097-98 (2000).  The case is again before the 
Board for appellate review. 

In a May 2003 statement, the veteran's representative 
requests consideration of a total disability evaluation based 
on individual unemployability due to service-connected 
disability.  This matter is referred to the RO for 
appropriate action.  


REMAND

The veteran claims that he is entitled to an evaluation in 
excess of 50 percent for his service-connected 
psychoneurosis, conversion reaction with functional overlay 
related to low back pain.  Before the Board can adjudicate 
this claim, however, additional action by the RO is 
necessary.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The claimant must 
also be notified of which evidence, if any, he or she is 
expected to obtain and submit and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims file reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), the Board developed the 
record on its own by requesting additional evidence.  In 
particular, the Board requested and obtained VA medical 
records, Social Security Administration records, vocational 
rehabilitation records, and scheduled the veteran for a VA 
psychiatric examination.  However, the RO has not had the 
opportunity to readjudicate the issue on appeal with 
consideration of this additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2) and 
(a)(2)(ii), noting that it is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  As such, a remand in this case is required 
for the RO to adjudicate the veteran's claim based on the 
newly submitted evidence.  

Accordingly, the case is hereby remanded to the RO for the 
following action:

After undertaking any additional 
development or notification action 
necessitated by the VCAA, the RO should 
readjudicate the issue on appeal and 
consider all evidence received since the 
February 1999 Board decision.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case, if in order, and 
be provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




